     Case: 5:21-mc-00017-PAB Doc #: 3 Filed: 03/16/21 1 of 4. PageID #: 195




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


    DRIPS HOLDINGS, LLC,                                 Case No. 1:21-MC-00017-PAB

                                   Petitioner,
                  -vs-                                   JUDGE PAMELA A. BARKER


    QUOTEWIZARD.COM, LLC,
                                                         ORDER
                                   Respondent


         Currently pending is Drips Holdings, LLC’s (“Drips”) Motion to File Documents under Seal.

(Doc. No. 2.) For the following reasons, Drips’s Motion is GRANTED.

I.       Background

         On March 15, 2021, Drips filed a Motion to Quash Subpoena to Produce Documents. (Doc.

No. 1.) Respondent QuoteWizard.com, LLC (“QuoteWizard.com”) propounded the subpoena on

Drips, seeking certain documents that relate to an underlying matter (to which Drips is not a party)

currently before the United States District Court for the District of Massachusetts. (Doc. No. 1-1,

PageID# 4.) Drips contends that producing these documents would be unduly burdensome and,

therefore, this Court 1 should quash QuoteWizard.com’s subpoena. (Id. at PageID# 11.)

         In support of its Motion to Quash, Drips filed a redacted Declaration from its Chief Strategy

Officer, Tom Martindale. (Doc. No. 1-4.) In his Declaration, Martindale explains what he avers

would be the long, arduous, and unduly burdensome process that Drips would have to undertake if it

was required to comply with the subpoena. (Id.) Certain paragraphs have been redacted from




1
 Drips is headquartered in Akron, Ohio. (Doc. No. 1-1, PageID# 11.) Accordingly, Drips seeks relief from this Court
under Fed. R. Civ. P. 45(d)(3), as this Court is within “the district where compliance is required . . . .”
      Case: 5:21-mc-00017-PAB Doc #: 3 Filed: 03/16/21 2 of 4. PageID #: 196




Martindale’s Declaration because they contain “confidential, proprietary information about Drips’

platform, coding, and processes.” (Id. at ¶ 4.)

          Along with its Motion to Quash, Drips also filed a Motion for Leave to File Martindale’s

Declaration Under Seal. (Doc. No. 2.) Drips seeks to seal Martindale’s Declaration because it goes

“into great detail about the processes, specific coding, and security considerations that would be

required to comply with the Subpoena at issue.” (Doc. No. 2-1, PageID# 191.) Martindale’s

Declaration contains 6 partially redacted paragraphs, and 13 fully redacted paragraphs, out of the

Declaration’s total of 42 paragraphs. (See Doc. No. 1-4, ¶¶ 18, 20, 21, 29, 36, 37 (partially redacted)

and ¶¶ 19, 22-28, 31-35 (fully redacted).)

II.       Analysis

          The Sixth Circuit has made it clear that there is a “strong presumption in favor of openness as

to court records.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir.

2016). Specifically, the court has explained as follows:

          Unlike information merely exchanged between the parties, “[t]he public has a strong
          interest in obtaining the information contained in the court record.” Brown &
          Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983). That
          interest rests on several grounds. Sometimes, the public’s interest is focused primarily
          upon the litigation’s result—whether a right does or does not exist, or a statute is or is
          not constitutional. In other cases—including “antitrust” cases, id. at 1179—the
          public’s interest is focused not only on the result, but also on the conduct giving rise
          to the case. In those cases, “secrecy insulates the participants, masking impropriety,
          obscuring incompetence, and concealing corruption.” Id. And in any of these cases,
          the public is entitled to assess for itself the merits of judicial decisions. Thus, “[t]he
          public has an interest in ascertaining what evidence and records the District Court and
          this Court have relied upon in reaching our decisions.” Id. at 1181; see also, e.g.,
          Baxter, 297 F.3d at 546.

          The courts have long recognized, therefore, a “strong presumption in favor of
          openness” as to court records. Brown & Williamson, 710 F.2d at 1179. The burden
          of overcoming that presumption is borne by the party that seeks to seal them. In re
          Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001). The burden is a heavy one: “Only

                                                      2
  Case: 5:21-mc-00017-PAB Doc #: 3 Filed: 03/16/21 3 of 4. PageID #: 197




       the most compelling reasons can justify non-disclosure of judicial records.” In re
       Knoxville News–Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983). Moreover, the
       greater the public interest in the litigation’s subject matter, the greater the showing
       necessary to overcome the presumption of access. See Brown & Williamson, 710 F.2d
       at 1179. For example, in class actions—where by definition “some members of the
       public are also parties to the [case]”—the standards for denying public access to the
       record “should be applied ... with particular strictness.” Cendant, 260 F.3d at 194. And
       even where a party can show a compelling reason why certain documents or portions
       thereof should be sealed, the seal itself must be narrowly tailored to serve that reason.
       See, e.g., Press–Enter. Co. v. Superior Court of California, Riverside Cnty., 464 U.S.
       501, 509-11, 104 S.Ct. 819, 78 L.Ed.2d 629 (1984). The proponent of sealing
       therefore must “analyze in detail, document by document, the propriety of
       secrecy, providing reasons and legal citations.” Baxter, 297 F.3d at 548.

Id. at 305-306 (emphasis added). See also Lipman v. Budish, 974 F.3d 726, 753 (6th Cir. 2020).

       When a district court does choose to seal court records, it must set forth specific findings and

conclusions “which justify nondisclosure to the public.” Brown & Williamson, 710 F.2d at 1176.

That is true even if neither party objects to the motion to seal. Shane Grp., Inc., 825 F.3d at 305.

“And a court’s failure to set forth those reasons—as to why the interests in support of nondisclosure

are compelling, why the interests supporting access are less so, and why the seal itself is no broader

than necessary—is itself grounds to vacate an order to seal.” Id.

       A.      Drips’s Proposed Exhibit Redactions

       For the following reasons, the Court finds that compelling reasons exist to justify the partial

nondisclosure of Exhibit B to Drips’s Motion to Quash, Martindale’s Declaration. (Doc. No. 1-4.)

In its Motion for Leave to Seal, Drips explains that the Declaration contains confidential, proprietary

information about its platform, coding, and processes, and that the Declaration goes into great detail

explaining the various processes Drips would be required to perform, should it have to comply with

QuoteWizard.com’s subpoena. (Doc. No. 2-1, PageID# 191.) Further, based on the redacted copy

of Martindale’s Declaration filed with its Motion to Quash, Drips has narrowed its redactions to only


                                                  3
  Case: 5:21-mc-00017-PAB Doc #: 3 Filed: 03/16/21 4 of 4. PageID #: 198




some paragraphs within the Declaration, not the Declaration in its entirety. (See Doc. No. 1-4.)

Moreover, Drips does not attempt to justify nondisclosure by conflating the standards for discovery

protective orders under Fed. R. Civ. P. 26 with the more rigorous standards for sealing court filings,

which the Sixth Circuit has previously warned against. See Lipman, 974 F.3d at 753. Rather, Drips

seeks to protect its own confidential information. The Court concludes that the interests identified

by Drips in support of nondisclosure of a portion of Exhibit B, namely its interests in maintaining its

secrecy over its proprietary and non-public technical information, are compelling. Accordingly, the

Court grants Drips’s request to file Exhibit B to its Motion to Quash under seal.

III.     Conclusion

         For the foregoing reasons, Drips’s Motion for Leave to File Under Seal is GRANTED. Drips

is directed to file Exhibit B to its Motion to Quash under seal within three days of receipt of this

Order.

         IT IS SO ORDERED.




                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: March 16, 2021                                  U. S. DISTRICT JUDGE




                                                  4
